              Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 1 of 16




 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile: (949)369-3701
 5
     tbienert@bienertkatzman.com
 6   wbernstein@bienartkatzman.com
     Counsel for James Larkin
 7
     Paul J. Cambria, Jr. (NY 1430909, admitted pro hac vice)
 8
     Erin E. McCampbell (NY 4480166, admitted pro hac vice)
 9   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
10   Buffalo, New York 14202
11   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
12   pcambria@lglaw.com
     emccampbell@lglaw.com
13   Counsel for Michael Lacey
14
     Additional attorneys listed on next page
15

16                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ARIZONA
17

18   United States of America,                           NO. CR-18-00422-PHX-SMB
19
                              Plaintiff,                 DEFENDANTS’ PUBLICLY FILED
20   vs.                                                 OPPOSITION TO CARL FERRER’S
                                                         MOTION TO QUASH SUBPOENA
21
     Michael Lacey, et al.,                              (DOC. 739)
22
                         Defendants.                     (Oral argument requested)
23

24

25

26

27

28

                  DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
            Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 2 of 16



     Bruce Feder (AZ Bar No. 004832)
 1
     FEDER LAW OFFICE, P.A.
 2   2930 E. Camelback Road, Suite 160
     Phoenix, Arizona 85016
 3   Telephone: (602) 257-0135
     bf@federlawpa.com
 4
     Counsel for Scott Spear
 5
     Gary S. Lincenberg (CA State Bar No. 123058, admitted pro hac vice)
 6   Ariel A. Neuman (CA State Bar No. 241594, admitted pro hac vice)
 7   Gopi K. Panchapakesan (CA State Bar No. 279586, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 8   DROOKS, LINCENBERG & RHOW, P.C.
     1875 Century Park East, 23rd Floor
 9   Los Angeles, California 90067-2561
10   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
11   glincenberg@birdmarella.com
     aneuman@birdmarella.com
12   gpanchapakesan@birdmarella.com
13   Counsel for John Brunst

14   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
15
     3550 N. Central Ave., Ste. 1155
16   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
17   Facsimile: (602) 314-6273
     david@deisenbergplc.com
18
     Counsel for Andrew Padilla
19

20   Joy Malby Bertrand (AZ Bar No. 024181)
     JOY BERTRAND ESQ LLC
21   P.O. Box 2734
22   Scottsdale, Arizona 85252
     Telephone: (602)374-5321
23   Facsimile: (480)361-4694
     joy.bertrand@gmail.com
24   Counsel for Joye Vaught
25

26

27

28
                                                                                               ii
                DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
                  Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 3 of 16




 1                                                        TABLE OF CONTENTS
 2
     Background..........................................................................................................................................1
 3

 4        I.          Procedural History.............................................................................................................1
 5        II.         Ferrer has provided information to the government
                      about many of the issues raised in Defendants’ Motion to Compel................................3
 6
          III.        Ferrer has expressly waived his Fifth Amendment rights.....................................................6
 7

 8
     Argument ............................................................................................................................................7
 9
          I.          Compliance with the Subpoena is neither unreasonable nor oppressive................8
10
          II.         Ferrer’s selective invocation of the Fifth Amendment should
11                    not preclude his material and relevant testimony at the hearing...............................9
12
          III.        Service of a new subpoena in compliance with Rule 17(d)
13                    supports denial of the Motion........................................................................................11
14
     Conclusion............................................................................................................................................12
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                                                                         iii
                       DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
             Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 4 of 16




 1          Defendants James Larkin, Michael Lacey, John Brunst, Scott Spear, Andrew Padilla, and Joye
 2   Vaught, by and through their undersigned attorneys, hereby publicly file the instant opposition to Carl
 3   Ferrer’s Motion to Quash Subpoena Served by Defendant James Larkin (“Motion”) (Doc. 739). This
 4   motion refers to Ferrer’s under seal plea agreements in California, Texas, and Arizona, and various
 5   memorandums of interviews that are protected by Docs. 730 and 731. Accordingly, this publicly filed
 6   version is redacted; the unredacted motion was filed under seal at Docs. 748 and 749.
 7            Ferrer’s testimony at October 3, 2019’s evidentiary hearing will address issues central to this
 8   Court’s resolution of Defendants’ First Motion to Compel Discovery on Behalf of All Defendants
 9   (“Motion to Compel”) (Doc. 643), and he has failed to provide any legitimate grounds for the Court
10   to grant his Motion. Consequently, this Court should deny the Motion.
11                                             BACKGROUND
12   I.     Procedural History
13          On June 19, 2019, Defendants filed their Motion to Compel, asserting that as a matter of due
14   process, Defendants must have access to the data in the I.T. systems that operated the website
15   www.backpage.com with the same functionality and in the same condition and configuration as
16   existed at the time the government seized those systems. Before the government seized the Backpage
17   I.T. systems, the systems could, for example, readily produce copies of particular ads and all other ads
18   posted by the same user (with pertinent background and administrative information, including
19   information on Backpage’s actual practices in screening, blocking, removing, and reporting ads), as
20   well as a wealth of statistical data regarding the number of ads posted to the website, blocked from
21   the website, and the like. Defendants explained that, in past civil litigation, they were able to disprove
22   allegations concerning particular ads by using the functionality in the I.T. systems to search for and
23   produce accurate records related to those.
24          Now, when the stakes are much higher, the government has seized the I.T. systems and left
25   Defendants without the ability to use the functionality of the systems to locate information to defend
26   the instant charges. Instead, the government has disclosed just some of the data from the I.T. systems,
27   but in a static, imaged manner that has none of the functionality of the systems before seizure and in
28   a format that is not readily usable. Indeed, the data was disclosed in a manner that was akin to the

                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
             Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 5 of 16




 1   government shredding a document, providing a defendant with the shreddings, and claiming that it
 2   had fulfilled its discovery obligations with respect to that document because some of the data in the
 3   original document was contained in the shreddings. The data that has been produced to date is useless.
 4   See Declaration of Tami Loehrs, Exhibit A of Defendants’ Reply In Support of Motion to Compel (Doc.
 5   717-1). However, the data from the I.T. systems existed in its original relational and functional capacity
 6   prior to the government’s seizure, the government could have undertaken measures to preserve the
 7   data in that capacity, it appears that the government failed to undertake even the most rudimentary
 8   preservation measures, the data is not currently available to Defendants in a reasonably usable form,
 9   and Defendants’ ability to access any data from those systems has been massively degraded—if not
10   eliminated.
11          The government opposed Defendants’ Motion to Compel, claiming that the government had
12   disclosed the data from the I.T. systems to Defendants in the manner in which the government
13   received it, that the data is “usable” in the format produced, and that the government is required to
14   do no more. (See Doc. 696.)
15          On September 13, 2019, the parties appeared for argument on the Motion to Compel. In light
16   of the parties’ disagreement concerning whether the government had produced the data in the same
17   form in which it first obtained it and whether the data produced was in a reasonably usable form, this
18   Court ordered the parties to appear for an evidentiary hearing on October 3, 2019 to present witness
19   testimony. Among other issues, Defendants intend to question witnesses on the state of the Backpage
20   I.T. systems before the government’s seizures, the information that was available from those systems
21   before and after the government’s seizures, and the nature of the data disclosed by the government to
22   the Defendants.
23          On September 17, 2019, Defendant James Larkin served a subpoena on Carl Ferrer, the
24   government’s lead witness in this case, who was the former Chief Executive Officer of Backpage,
25   seeking his appearance and testimony at the hearing (“Subpoena”). On September 18, 2019, counsel
26   for Ferrer indicated that, if compelled to attend, Ferrer would invoke his Fifth Amendment rights to
27   every question concerning his involvement with Backpage. On September 23, 2019, Ferrer filed the
28   instant Motion, seeking an order from this Court quashing the Subpoena. (See Doc. 739.)
                                                                                                          2
                   DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
             Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 6 of 16




 1          In an effort to resolve the issue of Ferrer’s appearance without motion practice, counsel for
 2   Mr. Larkin contacted the government, reminded the government that Ferrer’s plea agreements require
 3   him to attend all necessary hearings, and requested that the government make him available at the
 4   hearing. (See Exhibit A, Sept. 24, 2019 email from W. Bernstein to K. Rapp.) The government refused
 5   without explanation.
 6
     II.    Ferrer has provided information to the government about many of the issues raised in
 7          Defendants’ Motion to Compel.
 8          Ferrer is in a unique position to provide testimony about the Backpage I.T. systems that is
 9   relevant and material to this Court’s resolution of the Defendants’ Motion to Compel. Ferrer is very
10   knowledgeable about the data maintained by those systems and the capabilities of the systems to
11   search for and aggregate data. Notably, Ferrer repeatedly provided information relevant and material
12   to this hearing to the government during his proffer sessions. His repeated admissions undermine
13   any claim that Defendants are on a “fishing expedition.” Instead, they seek limited testimony about
14   the functionality of the systems that Ferrer has already discussed with the government. For example,
15   in a summary of his April 5, 2018 proffer session, under the subsection “Information on Backpage
16   Office, Servers, etc.,” Ferrer knew and told the government:
17          • The Tuscon servers provided “real-time” back up the content held on the Amsterdam
18            servers. (See Exhibit B, Rev. Mem. on 4.5.18 Ferrer Proffer Session at ¶ 165.b.)

19          • Details about ownership, access to, operations of, and relationships between various
              servers. (Id. at ¶¶ 162-68.)
20
            Subsequently, during an April 17, 2018 proffer session with the government, Ferrer knew and
21
     told the government:
22

23          • Various payment processor sites, such as PostFree, Mobileposting, etc., “had their ad data
              contained in the same database as Backpage.” (See Exhibit C, Rev. Mem. on 4.17.18 Ferrer
24            Proffer Session at ¶ 129.)
25
            • “The servers that are in Amsterdam hold the ads and payment data. Robin is the contact
26            at the Switch Data Center and has the ability to turn control of the servers over to the FBI
              at FERRER’s request. DesertNet could also assist with any transition needed.” (Id. at ¶
27            205.)
28
                                                                                                     3
                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
             Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 7 of 16




 1
            • “All of the software is on the servers. Backpage runs on Gyrobase, which is proprietary
              software owned by DesertNet. Backpage is a bunch of asynchronous events that can run
 2            independent of each other.” (Id. at ¶ 208.)
 3          During a May 10, 2018 proffer session with the government, Ferrer knew and told the

 4   government:

 5          • “They had support staff up until October 2016 to help direct customers/posters to
 6            different payment options.” (See Exhibit D, Rev. Mem. on 5.10.18 Ferrer Proffer Session
              at ¶ 58.)
 7
            • Ads were captured on partner sites where “[i]t was all one database with different skins
 8
              and different views.” (Id. at ¶ 74.b.)
 9
            • Details about ads being moved from one section of Backpage to another, and description
10            of the changes in what was allowed in ads on the site, such as removing text and moving
11            toward ads consisting “of a photo, a phone number and a link.” (Id. at ¶ 146.)

12
            At another proffer session with the government on July 23, 2018, Ferrer knew and told the
13
     government:
14
            • “If someone violated Terms of Use on Backpage, a moderator could remove ads with one
15            click, or with another click, remove all of their ads.” (See Exhibit E, Rev. Mem. on 7.23.18
16            Ferrer Proffer Session at ¶ 9.b.)

17          • Details regarding the cost of adult ads, which “quickly went from $0.50 to $1.00 per ad to
              more than that.” (Id. at ¶ 11.)
18

19          Subsequently, during a July 26, 2018 proffer session with the government, Ferrer knew and
20   told the government:
21
            • “Backpage’s computers would send e-mail messages to the Abuse@backpage.com
22            account whenever a term was stripped out.” (See Exhibit F, Rev. Mem. on 7.26.18 Ferrer
              Proffer Session at ¶ 5.)
23

24          • Details regarding the “pre-boarding” process, indicating that “if the user clicked on the
              verification link, that was approval enough for the ad for Backpage to feel as comfortable
25            as if the user had written the ads themselves.” (Id. at ¶¶ 17-21.)
26
            • The process which Backpage used to move “ads posted as personal ads, but that contained
27            prices, to the escorts section.” (Id. at ¶ 36.b.)
28
                                                                                                     4
                DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
             Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 8 of 16




 1
            • Details regarding the tracking for the Affiliate Program, and that “[i]f someone clicks on
              the link they have a cookie installed on their computer. The cookie on the computer
 2            records that user as having been referred by you.” (Id. at ¶ 48.c.)
 3
            • That “[r]eferral marketing, such as what Backpage was getting from TER, was the source
 4            of about one-third of Backpage’s referral traffic.” (Id. at ¶ 63.)

 5          • Details about the “summary of abuse” entry on the Backpage system, explaining that “[i]n
 6            full admin mode, there was a space to create a report by term of what was removed or
              blocked.” (Id. at ¶ 77.a.)
 7
            Then, at the December 14, 2018 proffer session with the government, Ferrer knew and told
 8
     the government that he could respond to a request from law enforcement and provide law
 9
     enforcement with “records related to ads” for specific site users within hours of such a request. (See
10
     Exhibit G, Rev. Mem. on 12.14.18 Ferrer Proffer Session at ¶ 38.) Critically, running searches for
11
     “records related to ads” is one of the things Defendants need to be able to do—but cannot given the
12
     current state of the data. On that same date, Ferrer also knew and told the government:
13
            • That he matched “news stories of child trafficking to reports that Backpage had sent to
14            NCMEC.” (Id. at ¶ 15.)
15
            • When Backpage decided to take TER links out of ads, “FERRER had developers do a
16            global replace operation to get rid of the links.” (Id. at ¶ 24.
17
            • Details about “making decisions in administering the site” during a meeting to appease
18            activist Ashton Kutcher. (Id. at ¶ 33.c.)
19
            • During the Internet Crimes Against Children conference “FERRER talked about
20            detecting and hunting down bad ads.” (Id. at ¶ 47.)

21          • Details regarding the different percentages of content in Backpage’s ads which was “adult
22            revenue,” as opposed to other categories. (Id. at ¶ 95.a.)

23          In addition to those statements, as a condition of his plea in the related case United States v.
24   Ferrer, 18-CR-464, Ferrer agreed to provide assistance to the government to “immediately shut down”
25   the Backpage website. (See Exhibit H, Apr. 5, 2018 Plea Agmt., United States v. Ferrer, 18-CR-464, at ¶
26   3.a.) Based on this admission, there can be no one in a better position than Ferrer to tell this Court
27   about the state of the servers at the time the government seized them.
28
                                                                                                       5
                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
              Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 9 of 16




 1           Similarly, in the plea agreement he reached with the Attorney General’s Office of the State of
 2   California in the case captioned People v. Ferrer, 16FE024013, Ferrer agreed to provide “access to
 3   Backpage.com transaction data.” (See Exhibit I, Apr. 12, 2018 Plea Agmt., People v. Ferrer, 16FE024013,
 4   at ¶ 3.) Defendants believe that this transactional data includes the type of data that would result from
 5   searches conducted by Ferrer (or other individuals at his direction) in response to subpoena requests
 6   from law enforcement, ads reported to NCMEC, and responses directed by Ferrer in the course of
 7   prior civil litigation, such as the attached declarations. (See Exhibit J, Declaration of Carl Ferrer in
 8   Support of Backpage.com’s Motion for Temporary Restraining Order and Preliminary Injunction;
 9   Exhibit K, Declaration of Carl Ferrer in Support of Plaintiff’s Motion for Temporary Restraining
10   Order and Preliminary Injunction; Exhibit L, Declaration of Carl Ferrer in Support of Motion for
11   Temporary Restraining Order and Preliminary Injunction.) As those declarations demonstrate, Ferrer
12   regularly provided sworn statements about the servers and the data that he was (or others at his
13   direction were) able to produce based on conducting searches of the I.T. systems, when they were
14   functional. (See id.)
15           By virtue of his statements made during proffer sessions, pleas, and declarations, Ferrer has
16   indicated that he has knowledge that is relevant and material to the issues before this Court at the
17   October 3, 2019 evidentiary hearing concerning the functionality of the servers prior to the
18   government’s seizures and the process by which the government “shut down” Backpage.
19   III.    Ferrer has expressly waived his Fifth Amendment rights.
20           In addition to providing the government with inculpatory information during his numerous
21   proffer sessions and thereby waiving his Fifth Amendment rights, Ferrer has expressly agreed to waive
22   his Fifth Amendment rights and to testify at any proceedings prior to his sentencing before this Court
23   as part of his three guilty pleas. For example, in the plea agreement he reached with the State of Texas
24   in the case captioned Texas v. Ferrer, 18FC-1652C, Ferrer agreed to “give full, complete, and truthful
25   evidence concerning my knowledge of any and all offenses committed by any and all co-defendants
26   identified by Texas, California, or federal authorities. This agreement includes testimony during trial,
27   pre-trial, post-conviction, appellate and re-trial proceedings in any Court, state or federal.” (See Exhibit
28   M, Plea Agmt., Texas v. Ferrer, 18FC-1652C, at ¶ 2; see also ¶ 4.)
                                                                                                            6
                  DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
             Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 10 of 16




 1           Further, in his written plea agreement with the Attorney General’s Office of the State of
 2   California, in the case captioned People v. Ferrer, 16FE024013, Ferrer agreed “to cooperate with the
 3   investigation and prosecution of co-conspirators Michael Lacey and James Larkin . . . by making
 4   himself available to the Attorney General’s Office to assist in the investigation and prosecution,
 5   truthfully recalling and relating information regarding the case, providing truthful testimony” at all
 6   proceedings necessary “without further process of subpoena.” (Exh. I at ¶ 3.)
 7           Finally, in the plea agreement in the related case United States v. Ferrer, 18-CR-464, Ferrer
 8   expressly agreed to waive his Fifth Amendment rights, and conceded that any statements he made to
 9   the government could be used against him. (See Exh. H at 14; ¶ 7.b.) Additionally, that agreement
10   contemplates that his testimony may be needed at future proceedings (see id. at ¶ 10.b), and the
11   government has included him on their witness list for the trial in this case.
12           Having agreed to waive his Fifth Amendment rights in three separate plea agreements,
13   agreeing to testify at any proceedings in his state cases or any proceedings in any federal court prior to
14   his sentencing in this matter, and having actually waived his rights by meeting with the government
15   for numerous proffer sessions, he now seeks to selectively invoke the privilege to Defendants’
16   detriment. This selective waiver is even more troubling because the government has identified Ferrer
17   as one of its trial witnesses (and Ferrer’s counsel identifies him in the motion to quash as “the
18   government’s key witness against” Defendants) (Doc. 739 at 3), meaning that he will provide
19   testimony in this case even though he previously claimed that he could not do so, and even though he
20   has agreed to provide testimony in any pretrial proceedings in this case, any other federal case, and the
21   Texas and California cases, all before sentencing, the very basis which he now claims legitimizes his Fifth
22   Amendment challenge to compliance with the Subpoena.
23
                                                 ARGUMENT
24
             This Court should deny the Motion. Ferrer has failed to provide any valid justification for
25
     quashing the Subpoena. Compliance with the Subpoena is neither unreasonable nor oppressive
26
     because Ferrer has knowledge that is relevant and material to the issues before this Court at this
27
     hearing. Moreover, his selective invocation of his Fifth Amendment rights should not be condoned,
28
                                                                                                           7
                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
             Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 11 of 16




 1   particularly when his invocation deprives Defendants of the ability to present information about a
 2   matter tangential to the crimes charged. Ferrer has been identified as a witness who will testify for the
 3   government at trial, by the government and by his counsel in the Motion, all before sentencing, which
 4   entirely undermine the basis he claims supports his invocation of the Fifth Amendment now.
 5   I.     Compliance with the Subpoena is neither unreasonable nor oppressive.
 6          This Court should deny the Motion. Under Rule 17 of the Federal Rules of Criminal
 7   Procedure (“Rule 17”), this Court should only grant a motion to quash a subpoena when compliance
 8   would be “unreasonable or oppressive.” Fed. R. Crim. P. 17(c)(2). Courts must conduct a “case-by-
 9   case-inquiry” as to whether a subpoena seeking testimony from a witness is unreasonable or
10   oppressive, and, as such, “there can be no absolute rule” which “enable[s] an escape from case-by-
11   case judgment.” See United States v. Bergeson, 425 F.3d 1221, 1226 (9th Cir. 2005) (recognizing that the
12   standard for reviewing motions to quash subpoenas seeking documents—whether compliance is
13   “unreasonable or oppressive”—is the same as that for subpoenas seeking documents).
14          Courts have routinely denied motions to quash where the movant fails to meet its burden
15   of showing that a subpoena is unreasonable and oppressive. See In Re Grand Jury Subpoenas, 438
16   F. Supp. 2d 1111, 1121 (N.D. Cal. 2006) (denying motion to quash subpoena notwithstanding
17   movant’s assertion of the First Amendment and concerns about maintaining relationships with
18   confidential news sources); United States v. Camez, 2013 WL 6158402, at *2-3 (D. Nev. 2013)
19   (denying motion to quash government subpoena to non-party custodian of records even though
20   custodian provided a certificate of authentication for the records at issue).
21          This Court should reject Ferrer’s claim that compliance with the subpoena would be
22   unreasonable and oppressive. (See Mot. at 6-8.) The sole basis for this claim is “Ferrer’s lack of
23   knowledge about the subject of the hearing.” (Id. at 6.) Ferrer narrowly defines the issue to be
24   resolved at the hearing as a “highly technical” issue pertaining to a discovery dispute between
25   the government and the Defendants concerning the government’s production of “imaged” data.
26   (Id. at 7.) Ferrer is wrong on both his characterization of the issue before this Court and his
27   claimed lack of knowledge.
28
                                                                                                         8
                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
            Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 12 of 16




 1          First, Defendants seek Ferrer’s testimony about the data maintained in, and the reporting
 2   capabilities of, Backpage’s I.T. systems before they were seized by the government. Defendants
 3   do not intend to ask Ferrer about the government’s subsequent method of disclosure of data
 4   from the servers to Defendants or the technical intricacies of how the systems worked. Nor do
 5   Defendants intend to ask Ferrer about his communications with his attorneys. Under these
 6   circumstances, this Court should disregard Ferrer’s attempt to claim lack of knowledge by
 7   mischaracterizing the issue before this Court. See Camez, 2013 WL 6158402, at *2-3 (denying
 8   motion to quash and ignoring movant’s mischaracterization of the issue before the court).
 9          Second, when the issue of Ferrer’s testimony is properly defined, it is clear that Ferrer
10   has knowledge that is both relevant and material to resolution of the Defendants’ Motion to
11   Compel. Ferrer also repeatedly provided the government with information about the I.T.
12   systems, including their operation, capabilities, and data stored in them. (See above Background
13   Point II (discussing Ferrer’s proffer memos).) Indeed, there is no one in a better position to
14   tell this Court about the state of the servers at the time of the government’s seizure than the
15   person who pledged to assist the government to “immediately shut down” the Backpage
16   website.
17
     II.    Ferrer’s selective invocation of the Fifth Amendment should not preclude his
18          material and relevant testimony at the hearing.
19          This Court should disregard Ferrer’s selective invocation of the Fifth Amendment. By
20   virtue of his three plea agreements, which satisfied all charges, he expressly agreed to waive his
21   right to invoke the Fifth Amendment and agreed to appear and provide testimony at any
22   proceeding in any federal case regardless of whether he had been sentenced in his cases, the very
23   basis that he now claims legitimizes his Fifth Amendment claim. (See above, Background III.)
24   He then met with the government on numerous occasions, providing the government with
25   inculpatory information. Moreover, the government has identified him as one of their trial
26   witnesses (and his counsel has confirmed that he expects to testify at trial), meaning that he will
27   testify at trial against the Defendants before he is sentenced, the very basis for his invocation.
28
                                                                                                    9
                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
            Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 13 of 16




 1          Critically, it should be no surprise to Ferrer that his testimony is needed at a proceeding
 2   prior to his sentencing, because he specifically agreed to provide such testimony as a condition
 3   of his plea agreements. It would be fundamentally unfair to allow Ferrer to testify at the trial,
 4   but not at this pre-trial proceeding on an issue for which he has material and relevant
 5   information, particularly because the issue is tangential to the crimes charged and is unlikely to
 6   result in questioning of any kind that could implicate Ferrer in further wrongdoing beyond that
 7   to which he has already pleaded guilty three times. The government has the ability to order him
 8   to appear at any proceeding at any time, but the government has refused to do so for this hearing
 9   (see Exh. A), likely because he has stated on numerous times that he has information that is
10   patently detrimental to the government’s claim that they did not mishandle the electronically
11   stored information in the Backpage I.T. systems. The government’s blatant gamesmanship—
12   the hiding of their key witness when it suits their purposes—should not be condoned.
13          The cases upon which Ferrer relies are readily distinguishable. For example, in United
14   States v. Berberian, 767 F.2d 1324 (9th Cir. 1985), the government served a subpoena on a co-
15   defendant, commanding him to appear at the severed trial of his co-defendant, to repeat
16   testimony that he had given during a suppression hearing, which implicated both co-defendants
17   in the crime charged. See id. at 1325. The recipient of the subpoena was being asked to testify
18   about the crimes charged, and had not waived his Fifth Amendment privilege on any occasion
19   (let alone three times), nor had he agreed to provide testimony prior to sentencing. The Court’s
20   determination that his Fifth Amendment rights remained intact despite his testimony at a
21   suppression hearing has no implication here for Ferrer’s attempts to resurrect his long-ago
22   waived Fifth Amendment privilege. Indeed, the Court was concerned with the possibility of
23   state liability arising from the subpoena recipient’s compelled testimony at the co-defendant’s
24   trial. See id. at 1326. There is no such concern here. Defendants seek testimony on an issue
25   that is tangential to the crimes charged—the state of the Backpage I.T. systems at the time the
26   government seized them, the data contained in those systems, and the ability of the systems to
27   search for and report on that data when the systems were functional (to allow comparison to
28   the data the government has produced to Defendants), none of which touches upon the crimes
                                                                                                  10
                DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
            Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 14 of 16




 1   charged. Indeed, as Ferrer describes his anticipated testimony, he would be providing nothing
 2   more than information related to a “discovery dispute between the government and
 3   Defendants” (Mot. at 7), which is a far cry from the admission of guilt sought by the prosecutors
 4   in the Berberian case, and in sharp contrast to Ferrer who has already pleaded guilty three times.
 5          Similarly, in United States v. Trejo-Zambrano, 582 F.2d 460 (9th Cir. 1978), the subpoena
 6   recipient had not signed a written plea agreement waiving his Fifth Amendment rights nor
 7   agreed to testify at any proceeding in any federal court prior to his sentencing (let alone three
 8   such agreements as we have here).
 9          Finally, the blanket refusal to answer questions that Ferrer seeks improperly broadens
10   the scope of the Fifth Amendment privilege, where, in this context, the anticipated testimony is
11   limited to the state of the equipment Ferrer used (and directed others to use) in the course of
12   his business. As the Ninth Circuit has explained, it is error for a court to allow a blanket refusal
13   to provide testimony. Instead, proper invocation “requires that the Fifth Amendment claim be
14   raised in response to specific questions propounded . . . . This permits the reviewing court to
15   determine whether a responsive answer might lead to injurious disclosures. Thus a blanket refusal
16   to answer any question is unacceptable.” United States v. Moore, 682 F.2d 853, 856 (9th Cir. 1982)
17   (concluding that the district court erred when it accepted the witness’s blanket refusal to testify).
18   Indeed, this approach is appropriate because “a reviewing court cannot possibly anticipate every
19   question that might be asked and conclude that each would present a distinct possibility of self-
20   incrimination if answered.” Id. at 856 n.1 (quotations omitted). Here, because Defendants seek
21   limited testimony from Ferrer about an issue tangential to the crimes charged which will not
22   lead to “injurious disclosures,” this Court should order Ferrer to appear and to testify.
23   III.   Service of a new subpoena in compliance with Rule 17(d) supports denial of the
            Motion.
24
            Mr. Larkin’s counsel wrote to Ferrer’s counsel to establish that she would accept service
25
     of the Subpoena on Ferrer’s behalf. Arrangement of witness and travel fees was to follow.
26
     Regardless, Defendants have since sought a subpoena for Ferrer that includes the required
27
     witness-attendance fees and legal mileage allowances and anticipate service of all on Monday,
28
                                                                                                    11
                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
            Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 15 of 16




 1   September 30, 2019. Consequently, this Court should deny the Motion because this technical
 2   challenge to the original Subpoena will be moot.
 3                                            CONCLUSION
 4          For all the reasons set forth above, Defendants respectfully request that this Court deny
 5   the Motion in its entirety.
 6          RESPECTFULLY SUBMITTED this 27th day of September, 2019,
 7
                                                     BIENERT | KATZMAN PC
 8                                                   s/ Whitney Z. Bernstein
                                                     Whitney Z. Bernstein
 9
                                                     Thomas H. Bienert, Jr.
10                                                   Attorneys for James Larkin

11                                                   LIPSITZ GREEN SCIME CAMBRIA LLP
                                                     s/ Paul J. Cambria, Jr.
12                                                   Paul J. Cambria, Jr.
                                                     Erin McCampbell Paris
13                                                   Attorneys for Michael Lacey
14
                                                     BIRD MARELLA BOXER WOLPERT NESSIM
15                                                   DROOKS LINCENBERG AND RHOW
                                                     s/ Ariel A. Neuman
16                                                   Gary S. Lincenberg
                                                     Ariel A. Neuman
17                                                   Gopi K. Panchapakesan
                                                     Attorneys for John Brunst
18

19                                                   FEDER LAW OFFICE, P.A.
                                                     s/ Bruce Feder
20                                                   Bruce Feder
                                                     Attorneys for Scott Spear
21
                                                     DAVID EISENBERG PLC
22                                                   s/ David Eisenberg
23                                                   David Eisenberg
                                                     Attorneys for Andrew Padilla
24
                                                     JOY BERTRAND ESQ LLC
25                                                   s/ Joy Bertrand
                                                     Joy Bertrand
26                                                   Attorneys for Joye Vaught
27

28
                                                                                                12
                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
            Case 2:18-cr-00422-SMB Document 750 Filed 09/27/19 Page 16 of 16




 1
     On September 27, 2019, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4   Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:

 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
 8
     John Kucera, john.kucera@usdoj.gov
 9   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
10   Andrew Stone, andrew.stone@usdoj.gov
     Nanci Clarence, nclarence@clarencedyer.com
11   Jonathan Baum, jbaum@clarencedyer.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                13
                 DEFENDANTS’ PUBLICLY FILED OPPOSITION TO CARL FERRER’S MOTION QUASH SUBPOENA
     Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 1 of 16



                                Index of Exhibits


EXH                                   DESCRIPTION

 A        Email chain with counsel dated September 24, 2019

 B

 C

D

 E

 F

G

H

 I

 J

 K

 L

M
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 2 of 16




                Exhibit A
                Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 3 of 16


Paul Cambria

From:                            Whitney Bernstein <wbernstein@bienertlcatzman.com>
Sent:                            Tuesday, September 24, 2019 2:18 PM
To:                              Thomas H. Bienert; Toni Thomas; Paul Cambria; Erin Mccampbell Paris; Bruce Feder;
                                 Feder Law; Ariel A. Neuman; Gary S. Lincenberg; Gopi K. Panchapakesan; David
                                 Eisenberg; Joy Bertrand; Robert Corn-Revere; Grant, James; Daniel J. Quigley
Subject:                         FW: Carl Allen Ferrer; Oct. 3 Hearing in VS v. Lacey, et al., 18-CR-00422-PHX-SMB



Rapp respectfully declines.


Whitney Z. Bernstein I Attorney
Bienert I Katzman PC
Tel: (949) 369-3700
www.bienertkatzman.com




From: Rapp, Kevin (USAAZ} <Kevin.Rapp@usdoj.gov>
Sent: Tuesday, September 24, 2019 11:16 AM
To: Whitney Bernstein <wbernstein@bienertkatzman.com>; Stone, Andrew (USAAZ) <Andrew.Stone@usdoj.gov>;
Jones, Reginald (CRM) <Reginald.Jones4@usdoj.gov>; Perimeter, Margaret {USAAZ) <Margaret.Perlmeter@usdoj.gov>;
Kozinets, Peter (USAAZ) <Peter.Kozinets@usdoj.gov>; Kucera, John (USACAC) <John.Kucera@usdoj.gov>
Subject: RE: Carl Allen Ferrer; Oct. 3 Hearing in US v. Lacey, et al., 18-CR-00422-PHX-SMB

Whitney:

We respectfully decline your request.

Best,



Kevin M. Rappl Assistant U.S. Attorney
Financial Crimes and Public Integrity Section
U.S. Department of Justice I Office of the United States Attorney
40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
602.514.7609, kevin.rapp@usdoj.gov




From: Whitney Bernstein <wbernstein@bienertkatzman.com>
Sent: Tuesday, September 24, 2019 11:08 AM
To: Rapp, Kevin (USAAZ) <KRapp@usa.doj.gov>; Stone, Andrew (USAAZ) <AStonel@usa.doj.gov>; Jones, Reginald (CRM)
<Reginald.Jones@CRM.USDOJ.GOV>; Perimeter, Margaret (USAAZ) <MPerlmeter@usa.doj.gov>; Kozinets, Peter
(USAAZ) <PKozinets@usa.doj.gov>; Kucera, John (USACAC) <jkucera@usa.doLgov>
Cc: Thomas H. Bienert <tbienert@bienertkatzman.com>; Toni Thomas <tthomas@bienertkatzman.com>; Paul Cambria
<pcambria@lglaw.com>; Erin Mccampbell Paris <emccampbell@lglaw.com>; Robert Corn-Revere
<bobcornrevere@dwt.com>; Grant, James <iimgrant@dwt.com>; Bruce Feder <bf@federlawpa.com>; Feder Law
<fl@federlawpa.com>; Gary S. Lincenberg <glincenberg@birdmarella.com>; Ariel A. Neuman
<aneuman@birdmarella.com>; Gopi K. Panchapakesan <gkp@birdmarella.com>; David Eisenberg
                                                           1
                   Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 4 of 16

<david@deisenbergplc.com>; Joy Bertrand <joy.bertrand@gmail.com>
Subject: Carl Allen Ferrer; Oct. 3 Hearing in US v. Lacey, et al., 18-CR-00422-PHX-SMB

Counsel:

We are writing to request that you produce Carl Allen Ferrer at the evidentiary hearing scheduled for 9am on October 3,
2019 before Judge Brnovich in US v. Lacey, et al., 18-CR-00422-PHX-SMB.

We note that over the past 17 months, Ferrer has been interviewed repeatedly by the government and provided
information regarding the configuration and capabilities of the functioning Backpage.com systems, servers, and
databases. Ferrer's various plea agreements (with the state of Texas, the state of California, and the DOJ) provide for
Ferrer to cooperate with the government regarding the shutdown of Backpage.com. This information is the subject of
next week's evidentiary hearing.

We also note that pursuant to Ferrer's various plea agreements, he is compelled to appear and provide testimony when
directed to by the government (e.g., Ferrer Texas Plea Bargain at� 2 ("I, Carl Ferrer, will give full, complete, and truthful
evidence concerning my knowledge of any and all offenses committed by any and all co-defendants identified by Texas,
California, or federal authorities. This agreement Includes testimony during trial, pre-trial, post-conviction, appellate
and re-trial proceedings In any Court, state or federal.") (emphasis added)). Though we served a subpoena on Ferrer,
his counsel has indicated that he intends to invoke in response to all questions and has filed a motion to quash (see Dkt.
739).

Accordingly, we ask to make Ferrer available for next week's hearing and obviate the need for court intervention on this
issue. Please confirm that you will do so by close of business on 9/25/19 so that have time to bring this to the Court's
attention if you require us to do so.

Thank you,

Whitney



Whitney Z. Bernstein
Attorney
Bienert I Katzman PC

Los Angeles 1601 W. 5th Street, Suite 720 I Los Angeles, CA 90071 I (213) 528-3400
Orange County 1903 Calle Amanecer, Suite 350 I San Clemente, CA 92673 I (949) 369-3700

Website: www.bienertkatzman.com




 •
                     Bienert            I Katzman Pc
                     LOS ANGELES+ ORANGE COUNTY


The foregoing message is confidential and intended for the designated recipient only. The foregoing information may be protected by attorney-client
and/or work product privileges. Accordingly, if you have received this message in error, please contact BJENERT I KATZMAN PC immediately, and
delete the message without reviewing, copying, or making further use of the infonnation contained herein.




                                                                         2
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 5 of 16




             EXHIBIT B
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 6 of 16




             EXHIBIT C
             (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 7 of 16




             EXHIBIT D
             (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 8 of 16




              EXHIBIT E
             (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 9 of 16




              EXHIBIT F
             (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 10 of 16




            EXHIBIT G
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 11 of 16




            EXHIBIT H
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 12 of 16




             EXHIBIT I
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 13 of 16




             EXHIBIT J
           (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 14 of 16




            EXHIBIT K
            (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 15 of 16




            EXHIBIT L
           (FILED UNDER SEAL)
Case 2:18-cr-00422-SMB Document 750-1 Filed 09/27/19 Page 16 of 16




           EXHIBIT M
            (FILED UNDER SEAL)
